         Case 6:19-cv-00612-ADA Document 13 Filed 12/12/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                 §
GABRIEL DE LA VEGA,                              §
                                                 §
       Plaintiff,                                §
                                                 §
                                                 § CIVIL ACTION NO. 6:19-cv-612-ADA
v.                                               §
                                                 §
MICROSOFT CORPORATION,                           §
                                                 §
       Defendant.                                §
                                                 §
                                                 §


        DEFENDANT MICROSOFT CORPORATION’S MOTION TO DISMISS
                   PURSUANT TO FED. R. CIV. P. 12(b)(6)

       Defendant Microsoft Corporation (“Microsoft”) files this Motion to Dismiss Pursuant to

Federal Rule of Civil Procedure 12(b)(6) and respectfully shows the following.

I.     INTRODUCTION

       Plaintiff Gabriel De La Vega (“De La Vega”) filed his Complaint on October 16, 2019

(Dkt. No. 1) and filed a First Amended Complaint the same day (Dkt. No. 7). De La Vega accuses

Microsoft of directly and indirectly infringing U.S. Patent No. 10,205,986 (“the ’986 Patent”). De

La Vega’s Complaint should be dismissed because even accepting the factual allegations as true,

De La Vega cannot prove that Microsoft or anyone else directly infringes the asserted claims of

the ’986 Patent as a matter of law. This failure dooms De La Vega’s claims for indirect

infringement because direct infringement by others is a necessary predicate to prove active

inducement of infringement and contributory infringement. Moreover, De La Vega cannot cure

these defects by amending its Complaint. Therefore, Microsoft respectfully requests that the Court

grant this motion and dismiss the Complaint with prejudice.
         Case 6:19-cv-00612-ADA Document 13 Filed 12/12/19 Page 2 of 9




II.    FACTUAL BACKGROUND

       De La Vega accuses Microsoft of directly and indirectly infringing claims 1 and 9. Dkt.

No. 7 at ¶ 21. Claim 1, a method claim, is set forth below:

               1. A method for selecting streaming image content from a network
               comprising:

               providing real-time streaming image content output by a camera
               from at least one mobile content provider;

               coupling said real-time streaming image content from said mobile
               content provider camera to the network using a networked
               computer in conjunction with cellular telephony, wherein said real-
               time streaming image content provided by said mobile content
               provider is acquired while in motion within the cellular telephony
               coverage area;

               presenting said real-time streaming image content from said
               mobile content provider on a server homepage for selection; and

               selecting said real-time streaming image content from said at least
               one mobile content provider presented on said homepage for
               viewing in real-time over the Internet, wherein a viewer filters the
               real-time streaming image content by selection criteria comprising
               at least one of a location, a name, a type, and an audio
               commentary.

Id. at 9:21-41 (emphasis added). Paragraphs 20-22 and 24 of the Complaint contain De La

Vega’s allegations of direct infringement of claim 1. Claim 9, a system claim, is set forth below:

               9. A system for selecting streaming image content from a network
               comprising:

               means for providing real-time streaming image content output by a
               camera from at least one mobile content provider;

               means for coupling said real-time streaming image content from
               said mobile content provider camera to the network using a
               networked computer in conjunction with cellular telephony,
               wherein said real-time streaming image content provided by said
               mobile content provider is acquired while in motion within the
               cellular telephony coverage area;




DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)                           Page 2
          Case 6:19-cv-00612-ADA Document 13 Filed 12/12/19 Page 3 of 9




                means for presenting said real-time streaming image content from
                said mobile content provider on a server homepage for selection;

                means for presenting filtered content by selection criteria filtered
                by a viewer, the selection criteria comprising at least one of a
                location, a name, a type, and an audio commentary of said real-
                time streaming image content on the homepage; and

                means for selecting said real-time streaming image content from
                said mobile content provider presented on said homepage for
                viewing in real-time over the Internet.

Id. at 10:9-32 (emphasis added). The Complaint does not contain any specific allegations

regarding claim 9.

        Claims 1 and 9 each require that the “real-time streaming image content provided by said

mobile content provider is acquired while in motion within the cellular telephony coverage area.”

Id. Accordingly, De La Vega admits that “[t]he claims in the ’986 patent require that the user

taking the video be in motion.” Dkt. No. 7 at ¶ 15. De La Vega further contends that “[t]he

invention embodied in the ’986 Patent allows a user to be in motion while taking a video using

cellular telephony for the purpose of live streaming said video on a content providers [sic]

homepage wherein another user may filter the displayed videos by name, location, geography

etc.” Id. at ¶ 17.

        De La Vega accuses Microsoft’s Mixer web service (https://mixer.com) and Mixer Create

app, which runs on iOS and Android mobile devices such as smartphones and tablets, of directly

infringing claim 1. See Dkt. No. 7 at ¶¶ 20-22, 24. Pages 7-18 of the Complaint (part of ¶ 24)

include screenshots of the Microsoft Mixer website and the Mixer Create application, along with

several third-party articles about Mixer. 1 The Mixer service allows users to broadcast their



1
  One Mixer website screenshot and two third-party articles about Mixer are repeated in the same
order three times within pages 7-18, with no explanation how they support De La Vega’s factual
allegations.


DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)                              Page 3
          Case 6:19-cv-00612-ADA Document 13 Filed 12/12/19 Page 4 of 9




games while playing on a Microsoft Xbox One console or Windows 10 PC. Similarly, the Mixer

Create app allows users to either stream their mobile gameplay or video from the mobile

device’s camera. See id. at 7. The streamed video from these sources can then be viewed by

others on the Mixer website. See id. at 8.

III.    LEGAL STANDARD

        If a complaint fails to state a claim upon which relief can be granted, a court is entitled to

dismiss the complaint as a matter of law. FED. R. CIV. P. 12(b)(6). When considering a motion to

dismiss under Rule 12(b)(6), a court takes as true all well-pleaded factual allegations and

construes them in the light most favorable to the plaintiff. Fernandez-Montez v. Allied Pilots

Assoc., 987 F.2d 278, 284 (5th Cir. 1993). To survive a Rule 12(b)(6) motion, a complaint must

contain “more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Factual

allegations must be sufficient to “raise a right to relief above the speculative level.” Id. A well-

pleaded complaint can survive a motion to dismiss even if actual proof of the facts alleged is

“improbable.” Id. at 556. However, the plaintiff must plead facts sufficient to “state a claim for

relief that is plausible on its face.” Id. at 570. “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plausibility

standard “asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.

        Induced infringement claims must also state a plausible claim under Twombly and Iqbal.

In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323 (Fed. Cir.

2012). Such allegations must include allegations of fact that, if true, would establish direct

infringement of at least one claim of each patent for which indirect infringement is alleged. See

Limelight Networks, Inc. v. Akamai Techs., Inc., 572 U.S. 915, 921 (2014) (“[O]ur case law


DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)                                Page 4
          Case 6:19-cv-00612-ADA Document 13 Filed 12/12/19 Page 5 of 9




leaves no doubt that inducement liability may arise if, but only if [there is] … direct

infringement.” (internal quotation omitted)). The complaint must further allege facts showing

“knowledge that the induced acts constitute patent infringement.” Global-Tech Appliances, Inc.

v. SEB S.A., 563 U.S. 754, 766 (2011).

        Contributory infringement claims likewise must satisfy the pleading requirements set

forth in Twombly and Iqbal. In re Bill of Lading, 681 F.3d at 1336-37. “For contributory

infringement, the question is whether there is substantial evidence to support a finding under this

theory. A party is liable for contributory infringement if that party sells, or offers to sell, a

material or apparatus for use in practicing a patented process. That ‘material or apparatus’ must

be a material part of the invention, have no substantial noninfringing uses, and be known (by the

party) ‘to be especially made or especially adapted for use in an infringement of such patent.” I4i

Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 850-51 (Fed. Cir. 2010).

IV.     ARGUMENT

        A.      De La Vega’s Claim of Direct Infringement Should Be Dismissed

        De La Vega’s Complaint does not plausibly allege that Microsoft or any third-party

directly infringes the ’986 Patent. Plaintiff alleges that “Defendant infringes the ’986 patent by

completing each step of claim 1 for selecting streaming image content from a network,” but

Microsoft cannot plausibly perform all the steps of claim 1. See Dkt. No. 7 at ¶ 24. The Plaintiff

unwittingly highlights the problems with the asserted claims by observing that “[t]he invention

embodied in the ’986 Patent allows a user to be in motion while taking a video using cellular

telephony for the purpose of live streaming said video on a content providers [sic] homepage

wherein another user may filter the displayed videos by name, location, geography etc.” Id. at ¶

17 (emphasis added). In this scenario, Microsoft provides at most “a content provider’s




DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)                                  Page 5
          Case 6:19-cv-00612-ADA Document 13 Filed 12/12/19 Page 6 of 9




homepage,” whereas two different users perform the steps of claim 1, the epitome of divided

infringement.

       In the method of claim 1, a first user (not Microsoft) performs the steps of “providing

real-time streaming image content output by a camera from at least one mobile content provider”

and “coupling said real-time streaming image content from said mobile content provider camera

to the network using a networked computer in conjunction with cellular telephony, wherein said

real-time streaming image content provided by said mobile content provider is acquired while in

motion within the cellular telephony coverage area.” ’986 Patent at 9:23-31. De La Vega does

not allege that any user of Mixer takes video using a camera while in motion and streams that

video using a cellular telephony network, yet these are critical limitations of claim 1.

       De La Vega arguably alleges that Microsoft’s Mixer service performs the next step of

claim 1, “presenting said real-time streaming image content from said mobile content provider

on a server homepage for selection.” Id. at 9:32-34. But as De La Vega explicitly admits in ¶ 17

of the Complaint, another user performs the final step of claim 1, “selecting said real-time

streaming image content from said at least one mobile content provider presented on said

homepage for viewing in real-time over the Internet, wherein a viewer filters the real-time

streaming image content by selection criteria comprising at least one of a location, a name, a

type, and an audio commentary.” Id. at 9:35-41. In other words, a first user streams the video

taken with a camera over a cellular telephony network while in motion and couples the streaming

video to the network, and a second user selects the real-time streaming video from the homepage

to view it over the Internet. It is axiomatic that Microsoft cannot directly infringe a method claim

when two separate third parties perform three of the four steps of the claim.




DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)                             Page 6
         Case 6:19-cv-00612-ADA Document 13 Filed 12/12/19 Page 7 of 9




       Accordingly, the Court should dismiss De La Vega’s claim of direct infringement by

Microsoft.

       B.      De La Vega’s Claims of Induced and Contributory Infringement Should Be
               Dismissed

       De La Vega’s claims of induced and contributory infringement should be dismissed

because De La Vega did not adequately plead an underlying act of direct infringement as the

required predicate for those claims. See Dynacore Holdings Corp. v. U.S. Philips Corp., 363

F.3d 1263, 1272 (Fed. Cir. 2004) (“Indirect infringement, whether inducement to infringe or

contributory infringement, can only arise in the presence of direct infringement … .”). De La

Vega’s allegations of induced infringement in paragraphs 25-29 of the Complaint consist of little

more than a recitation of the elements of active inducement. Similarly, De La Vega’s allegations

of contributory infringement in paragraphs 30-34 contains nothing more than a list of the

elements necessary to prove contributory infringement. A complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). When it comes to the required

predicate of direct infringement, De La Vega merely alleges that “Defendant’s customers … use

the Accused Instrumentality in an infringing manner.” Dkt. No. 7 at ¶¶ 27, 29, 32. Such

allegations are merely legal conclusions that should be disregarded in considering Plaintiff’s

claims of induced and contributory infringement.

       Accordingly, the Court should dismiss De La Vega’s claims of induced and contributory

infringement by Microsoft.

V.     CONCLUSION

       For the foregoing reasons, Microsoft respectfully requests that the Court dismiss Plaintiffs’

claims for direct, induced and contributory infringement with prejudice.



DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)                           Page 7
        Case 6:19-cv-00612-ADA Document 13 Filed 12/12/19 Page 8 of 9




Dated: December 12, 2019                 Respectfully submitted,


                                         /s/ Barry K. Shelton
                                         Barry K. Shelton
                                         Texas State Bar No. 24055029
                                         SHELTON COBURN LLP
                                         311 RR 620, Suite 205
                                         Austin, TX 78734-4775
                                         bshelton@sheltoncoburn.com
                                         (512) 263-2165 (Telephone)
                                         (512) 263-2166 (Facsimile)

                                         Attorneys for Microsoft Corporation




DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)             Page 8
            Case 6:19-cv-00612-ADA Document 13 Filed 12/12/19 Page 9 of 9




                                   CERTIFICATE OF SERVICE

          I certify that on December 12, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.


                                                              /s/ Barry K. Shelton
                                                                Barry K. Shelton




DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)                              Page 9
